Citation Nr: 0834608	
Decision Date: 10/08/08    Archive Date: 10/16/08

DOCKET NO.  06-25 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a stomach 
disability, including as secondary to service-connected post-
traumatic stress disorder (PTSD).

2.  Entitlement to service connection for headaches, 
including as secondary to service-connected PTSD.

3.  Entitlement to service connection for onychomycosis 
(claimed as feet problems).

4.  Entitlement to service connection for sinusitis.

5.  Entitlement to service connection for ringing in the 
ears.

6.  Entitlement to service connection for residuals of a left 
hand injury.

7.  Entitlement to an initial evaluation in excess of 50 
percent for PTSD.  

8.  Entitlement to an initial compensable evaluation for 
scar, residual of laceration of right hand.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The veteran had active service from June 1966 to April 1970.  

These claims come before the Board of Veterans' Appeals 
(Board) on appeal of a March 2006 rating decision and a May 
2006 Decision Review Officer Decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  

The veteran testified in support of these claims at a hearing 
held at the RO before the undersigned Veterans Law Judge in 
July 2008.  A transcript of this hearing is now of record.  

The Board addresses the claims of entitlement to service 
connection for headaches, including as secondary to service-
connected PTSD, and sinusitis in the Remand section of this 
decision, below, and REMANDS these claims to the RO via the 
Appeals Management Center (AMC) in Washington, D.C.




FINDINGS OF FACT

1.  On May 1, 2008, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
veteran that he wished to withdraw his appeal on the claim of 
entitlement to an initial evaluation in excess of 50 percent 
for PTSD.  

2.  On July 22, 2008, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
veteran that he wished to withdraw his appeal on the claims 
of entitlement to service connection for residuals of a left 
hand injury and entitlement to an initial compensable 
evaluation for scar, residual of laceration of right hand.

3.  VA provided the veteran adequate notice and assistance 
with regard to the claims being decided.

4.  The veteran does not currently have a stomach disability.

5.  Onychomycosis of the feet is not related to the veteran's 
active service.

6.  Ringing in the ears is related to the veteran's active 
service.


CONCLUSIONS OF LAW

1.  The criteria for the veteran's withdrawal of a 
substantive appeal on the claim of entitlement to service 
connection for residuals of a left hand injury are met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2007).

2.  The criteria for the veteran's withdrawal of a 
substantive appeal on the claim of entitlement to an initial 
evaluation in excess of 50 percent for PTSD are met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2007).

3.  The criteria for the veteran's withdrawal of a 
substantive appeal on the claim of entitlement to an initial 
compensable evaluation for scar, residual of laceration of 
right hand, are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 
2002); 38 C.F.R. §§ 20.202, 20.204 (2007).

4.  A stomach disability was not incurred in or aggravated by 
service and is not proximately due to or the result of 
service-connected PTSD.  38 U.S.C.A. §§ 1110, 5102, 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2007). 

5.  Onychomycosis (claimed as feet problems) was not incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1110, 5102, 
5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 3.303 (2007). 

6.  Ringing in the ears was incurred in service.  38 U.S.C.A. 
§§ 1110, 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 
3.303 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Left Hand Disability &
Higher Initial Evaluations for PTSD and Right Hand 
Disability

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2007).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2007).  

In this case, on May 1, 2008, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the veteran that he wished to withdraw his appeal on the 
claim of entitlement to an initial evaluation in excess of 50 
percent for PTSD.  On July 22, 2008, prior to the 
promulgation of a decision in the appeal, the Board received 
notification from the veteran that he wished to withdraw his 
appeal on the claims of entitlement to service connection for 
residuals of a left hand injury and entitlement to an initial 
compensable evaluation for scar, residual of laceration of 
right hand.  There thus remain no allegations of errors of 
fact or law for appellate consideration and the Board does 
not have jurisdiction to review the appeal on the withdrawn 
claims.  These claims must therefore be dismissed.

II.  Service Connection for a Stomach Disability, 
Onychomycosis &
Ringing in the Ears

A.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2007).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide, in part, 
that VA will notify the claimant and his representative, if 
any, of the information and medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate a claim.  As part of the notice, VA is to 
specifically inform the claimant and his representative, if 
any, of which portion of the evidence the claimant is to 
provide and which portion of the evidence VA will attempt to 
obtain on the claimant's behalf.  They also require VA to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but such assistance is not required if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159(b), (c) 
(2007); see also 73 Fed. Reg. 23,353, 23,356 (Apr. 30, 2008) 
(to be codified at 38 C.F.R. § 3.159).  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, VA provided the veteran 
adequate notice and assistance with regard to the claims 
being decided such that the Board's decision to proceed in 
adjudicating these claims does not prejudice the veteran in 
the disposition thereof.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993). 

1.  Duty to Notify

Notice under the VCAA must be provided a claimant prior to an 
initial unfavorable decision by the agency of original 
jurisdiction.  Pelegrini v. Principi (Pelegrini II, 18 Vet. 
App. 112, 119-20 (2004).  Where notice was not mandated at 
the time of the initial RO decision, it is not error to 
provide remedial notice after such decision.  Id. at 122-24. 

In March 2006, the Court held that the aforementioned notice 
requirements apply to all five elements of a service 
connection claim, including: (1) veteran status; 
(2) existence of disability; (3) a connection between service 
and disability; 
(4) degree of disability; and (5) effective date of 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 
484 (2006).  The Court further held that notice under the 
VCAA must inform the claimant that, if the RO grants his 
service connection claim, it will then assign such an award a 
disability rating and an effective date.  Such notice must 
explain how in determines the appropriate disability rating 
and effective date to assign the award.  Id. at 486.

In this case, the RO provided the veteran VCAA notice on the 
claims being decided by letter dated November 2005, before 
initially deciding those claims in a rating decision dated 
March 2006.  The timing of such notice reflects compliance 
with the requirements of the law as found by the Court in 
Pelegrini II.

The content of such notice considered in conjunction with the 
content of letters the RO sent to the veteran in March 2006 
and July 2008 also reflects compliance with pertinent 
regulatory provisions and case law, noted above.  In the 
letters, the RO acknowledged the veteran's claims, informed 
him of the evidence necessary to support those claims, 
identified the type of evidence that would best do so, 
notified him of VA's duty to assist and indicated that it was 
developing his claims pursuant to that duty.  The RO also 
provided the veteran all necessary information on disability 
ratings and effective dates.  As well, the RO identified the 
evidence it had received in support of the veteran's claims 
and the evidence it was responsible for securing.  The RO 
noted that it would make reasonable efforts to assist the 
veteran in obtaining all outstanding evidence provided he 
identified the source(s) thereof, but that, ultimately, it 
was the veteran's responsibility to ensure VA's receipt of 
all requested evidence.  The RO advised the veteran to sign 
the enclosed forms authorizing the release of his treatment 
records if he wished VA to obtain them on his behalf.  

2.  Duty to Assist

The RO made reasonable efforts to identify and obtain 
relevant records in support of the claims being decided.  38 
U.S.C.A. § 5103A(a), (b), (c) (West 2002).  First, the RO 
secured and associated with the claims file all evidence the 
veteran identified as being pertinent to those claims, 
including service medical records and post-service VA and 
private treatment records.  Second, the RO afforded the 
veteran VA medical examinations, during which VA examiners 
addressed the etiology of the veteran's tinnitus and whether 
the veteran had a stomach disability and a skin condition on 
his feet.  The RO did not obtain a medical opinion addressing 
whether the skin disability was related to the veteran's 
service; however, such action is not mandated.  See 38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2007).  Rather, due to the absence of any in-
service incident, injury or disease to which such disability 
could be linked, remanding for such an opinion would be 
futile.   

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
additional evidence he should submit to substantiate his 
claim[s]."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc) (observing that the VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant).  

B.  Analysis of Claims

The veteran claims entitlement to service connection for a 
stomach disability, onychomycosis of the feet and ringing in 
the ears.  He alleges that he developed the stomach 
disability secondary to his service-connected PTSD, the 
onychomycosis of the feet secondary to jungle rot while 
serving in Vietnam, and the ringing in the ears secondary to 
excessive in-service noise exposure or acoustic trauma.  

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2007).  

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic."  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted when a claimed 
disability is found to be proximately due to or the result of 
a service-connected disability, or when aggravation of a 
nonservice-connected disorder is found to be proximately due 
to or the result of a service-connected disability.  38 
C.F.R. § 3.310(a) (2007); Allen v. Brown, 7 Vet. App. 439, 
448 (1995) (holding that, pursuant to 38 U.S.C.A. § 1110 and 
§ 3.310(a), when aggravation of a veteran's nonservice-
connected condition is proximately due to or the result of a 
service-connected condition, such veteran shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of a current 
disability, see Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); medical or, in certain circumstances, lay evidence of 
in-service incurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between the claimed in- 
service disease or injury and the present disease or injury. 
See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 
F.3d 604 (Fed. Cir. 1996).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

1.  Stomach Disability

According to written statements the veteran submitted during 
the 
cou
rse 
of 
thi
s
appeal and his hearing testimony, presented in July 2008, the 
veteran has always had a woozy stomach, which did not 
necessitate treatment or the use of medication in service, 
but by November 1989, had developed into an ulcer.  This 
ulcer required surgery, after which the veteran allegedly 
experienced no related stomach problems.  The veteran 
contends that, eventually, his psychiatric medication began 
causing intermittent nausea.  He further alleges that, now, 
his stomach problems are "nothing [he] can't put up with...."

The veteran's service medical records confirm the veteran's 
allegation that he did not seek treatment for stomach 
complaints during service.  They also show that on separation 
examination conducted in March 1970, the veteran reported 
that he had not had any stomach trouble; an examiner noted a 
normal clinical evaluation of the abdomen and viscera, which 
included hernias.

Following discharge, from the late 1980s to the late 1990s, 
the veteran underwent treatment, including surgery, for an 
ulcer and hernias.  Thereafter, beginning in 2005, the 
veteran sought treatment for multiple medical complaints, 
including involving his mental state, and underwent 
gastrointestinal consultations and VA examinations.  During 
treatment visits for PTSD and gastrointestinal consultations, 
the veteran consistently denied stomach problems.  During 
treatment visits and VA examinations, no medical professional 
diagnosed a stomach disability.  In fact, during the 
veteran's most recent VA examination, conducted in July 2007, 
the veteran reported that since the treatment he received 
from 1989 to 1998, he has not developed other ulcers or 
hernias and has had no additional gastrointestinal symptoms.  
Based on the veteran's reported history and a physical 
evaluation, the examiner diagnosed old peptic ulcer disease, 
asymptomatic postoperatively.  

As noted above, to prevail in a claim for service connection, 
a claimant must submit competent evidence establishing that 
he has a current disability resulting from service or a 
service-connected disability.  In this case, the veteran's 
assertions represent the only evidence of record establishing 
that he has a stomach disability.  Such assertions may not be 
considered competent evidence of a current disability, 
however, as the record does not reflect that the veteran 
possesses a recognized degree of medical knowledge to 
diagnose a medical condition or provide an opinion on 
causation.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992) (holding that laypersons are not competent to offer 
medical opinions). 

In light of the foregoing and in the absence of competent 
medical evidence showing a current disability, the Board 
finds that the veteran does not currently have a stomach 
disability.  Based on this finding, the Board concludes that 
a stomach disability was not incurred in or aggravated by 
service and is not proximately due to or the result of 
service-connected PTSD.  This claim is not in relative 
equipoise; therefore, the veteran may not be afforded the 
benefit of the doubt in the resolution thereof.  Rather, as a 
preponderance of the evidence is against the claim, it must 
be denied.


2.  Onychomycosis

The veteran asserts that he developed onychomycosis secondary 
to jungle rot while serving in Vietnam, at which time his 
toes became discolored, and received treatment for this 
condition during his exit examination.  He claims that his 
service medical records should reflect such treatment.  The 
veteran further asserts that he has had this condition since 
service and that it has progressively worsened.  

Post-service medical documents, including VA treatment 
rec
ord
s 
dat
ed 
sin
ce 
200
5
and a report of VA examination conducted in July 2007, 
con
fir
m 
tha
t 
the 
vet
era
n
currently has onychomycosis of the feet.  The question is 
thus whether this disability is related to the veteran's 
active service. 

According to the veteran's service medical records, including 
a report of separation examination conducted in March 1970, 
during active service, the veteran did not report or seek 
treatment for problems with his toenails.  Contrary to the 
veteran's assertion, on separation examination, an examiner 
noted a normal clinical evaluation of the veteran's feet and 
skin.  

Following discharge, beginning in 2005, medical professionals 
treated the veteran for onychomycosis.  See Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000) (ruling that a prolonged 
period without medical complaint can be considered, along 
with other factors, as evidence of whether an injury or a 
disease was incurred in service). He also underwent VA 
examinations, including most recently, in July 2007.  During 
treatment visits and examinations, however, no medical 
professional related this condition to the veteran's period 
of active service.  

Again, the veteran's assertions, which may not be considered 
competent as to providing an opinion on a diagnosis or 
causation, represent the only evidence of record establishing 
a link between his onychomycosis and active service.  In 
light of this fact, the Board finds that onychomycosis is not 
related to the veteran's service.  Based on this finding, the 
Board concludes that onychomycosis was not incurred in or 
aggravated by service.  Although the veteran is deemed to 
have participated in combat, the Court has held that 38 
U.S.C.A. § 1154 as pertains to combat veterans, does not 
alter the fundamental requirements of a diagnosis and a 
medical nexus to service. See Brock v. Brown, 10 Vet. App. 
155, 162 (1997); Libertine v. Brown, 9 Vet. App. 521 (1996).  
Such is lacking here.  This claim is not in relative 
equipoise; therefore, the veteran may not be afforded the 
benefit of the doubt in the resolution thereof.  Rather, as a 
preponderance of the evidence is against the claim, it must 
be denied.

3.  Ringing in the Ears

The veteran claims that he developed ringing in the ears 
(ti
nni
tus
) 
sec
ond
ary
to in-service noise exposure or acoustic trauma from gunfire.  
This exposure or trauma allegedly occurred while engaging in 
combat, which required firing his 
M-60 and M-16 with an XM-148 grenade launcher steadily and 
involved being in close proximity to mortar fire, mine 
explosions and a howitzer.  The veteran contends that he 
first noticed the ringing in his ears after the Tet Offensive 
and that a physician once told him that the ringing resulted 
from the noise exposure and acoustic trauma.  

According to the veteran's service medical records, including 
a report of separation examination conducted in March 1970, 
during active service, the veteran did not report noise 
exposure or ringing in the ears.  Moreover, no examiner 
diagnosed tinnitus.  The veteran is, however, competent to 
state that he experienced ringing in ears during this time 
period and, as alleged, his service personnel records confirm 
that he engaged in combat with the enemy while serving in 
Vietnam from December 1967 to December 1968.  The Board 
accepts that, during such combat, the veteran was exposed to 
noise from, in part, gunfire and mortar rounds.

Following discharge, beginning in 2005, the veteran sought 
treatment for multiple medical complaints, including ringing 
in the ears.  He also underwent VA examinations.  During 
treatment visits and VA examinations, however, no medical 
professional linked the tinnitus to the veteran's active 
service.  In fact, in February 2007, a VA examiner ruled out 
such a relationship on the basis that the veteran's hearing 
worsened from 2006 to 2007, close to four decades after the 
veteran was exposed to noise and, as such, the noise had no 
effect on the current hearing loss or tinnitus. 

In May 2008, the veteran submitted a written statement of a 
private audiologist refuting that of the VA examiner.  
According to that statement, dated March 2008, the excessive 
noise levels to which the veteran was exposed in service 
contributed, at least in part, to his tinnitus.  The 
audiologist based this opinion on a report noting the decibel 
levels of noise to which the veteran was exposed in service 
without hearing protection (not of record), a hearing 
evaluation, and the veteran's reported history regarding the 
ringing in his ears.  (The RO did not consider this opinion 
in the first instance prior to transferring it to the Board, 
but given the following decision, remanding it for initial 
consideration would serve no useful purpose.)

The Board places greater weight on the private audiologist's 
opinion because, of the two, it is the only opinion directly 
discussing the etiology of the veteran's tinnitus.  The VA 
examiner's opinion, on the other hand, focuses primarily on 
the veteran's hearing loss and provides rationale pertinent 
to the hearing loss claim, not the tinnitus claim.  The 
examiner rules out a relationship between the hearing loss 
and service based on the fact that, according to testing, the 
veteran's hearing worsened decades after the noise exposure.  
He endeavors to rule out a relationship between the tinnitus 
and service on the same basis, but such rationale is flawed.  
The veteran has reported a gradual worsening of the ringing 
in his ears, not a recent worsening.  Certainly he is 
competent to do so. Falzone v. Brown, 8 Vet. App. 398, 403 
(1995).   The examiner does not address the significance or 
this, explain why he is relating the veteran's tinnitus to 
his hearing loss, or specifically offer an opinion on the 
crucial question in this case, that is, whether, after 
excessive noise exposure, an individual can experience 
ringing in the ears, which gradually worsens over time.  The 
audiologist's opinion in this regard is favorable. 

In light of the foregoing, primarily this favorable opinion 
and in view of the veteran's credible, sworn oral hearing 
testimony, the Board finds that ringing in the ears is 
related to the veteran's active service.  Based on this 
finding, the Board concludes that tinnitus was incurred in 
service.  The evidence in this case supports this claim; it 
must therefore be granted.


ORDER

The appeal on the claim of entitlement to service connection 
for residuals of a left hand injury is dismissed.  

The appeal on the claim of entitlement to an initial 
evaluation in excess of 50 percent for PTSD is dismissed.  

The appeal on the claim of entitlement to an initial 
compensable evaluation for scar, residual of laceration of 
right hand is dismissed.  

Service connection for stomach problems, including as 
secondary to service-connected PTSD, is denied.

Service connection for onychomycosis (claimed as feet 
problems) is denied.

Service connection for ringing in the ears is granted.


REMAND

The veteran claims entitlement to service connection for 
headaches, including as secondary to service-connected PTSD, 
and sinusitis.  Additional action is necessary before the 
Board decides these claims.  

As previously indicated, the VCAA provides that VA must 
notify a claimant of the evidence necessary to substantiate 
his claim and assist him in obtaining and fully developing 
all of the evidence relevant to his claim.  In this case, 
with regard to the claims being remanded, VA has not yet 
provided the veteran adequate assistance; therefore, to 
proceed in adjudicating these claims would prejudice the 
veteran in the disposition thereof.  Bernard v. Brown, 
4 Vet. App. at 392-94. 

Under 38 U.S.C.A. § 5103A, VA's duty to assist includes 
pro
vid
ing 
a 
cla
ima
nt 
a
medical examination or obtaining a medical opinion when an 
exa
min
ati
on 
or
opinion is necessary to make a decision on a claim.  In this 
cas
e, 
exa
min
ati
ons 
in
support of the claims being remanded are necessary.  To date, 
the 
RO 
has 
not
requested a medical opinion, based on an examination, 
add
res
sin
g 
the 
que
sti
on
of whether the veteran's sinusitis is related to documented 
in-
ser
vic
e 
sin
us
complaints.  The RO also has not obtained a medical opinion 
add
res
sin
g 
whe
the
r
the veteran's headaches are related to his service-connected 
PTS
D, 
whi
ch 
the
veteran now alleges.  The record conflicts with regard to 
thi
s 
que
sti
on, 
som
e
documents showing a possible relationship between the 
vet
era
n's 
hea
dac
hes 
and
stress, which is one symptom of his PTSD, other documents 
sho
win
g a 
pos
sib
le
relationship between his headaches and high blood pressure, 
or 
the 
med
ica
tio
n 
use
d
therefor.  Without further medical information, the Board is 
una
ble 
to 
res
pon
d 
to 
the
veteran's contentions and decide fairly the claims being 
rem
and
ed.  

In addition, in July 2008, during his hearing before the 
undersigned Veterans Law Judge, the veteran testified that 
his claim for service connection for headaches should be 
considered on a secondary basis, as related to his service-
connected PTSD.  The RO should acknowledge this recent 
assertion when readjudicating the claim on remand.  

Based on the foregoing, this case is REMANDED for the 
fol
low
ing 
act
ion
:

1.  Arrange for the veteran to undergo a 
VA examination in support of his claim 
for service connection for sinusitis.  
Forward the claims file to the examiner 
for review of all pertinent documents 
therein and ask the examiner to confirm 
in his written report that he conducted 
such a review.  Following a thorough 
evaluation, during which all indicated 
tests are performed, the examiner should:

a) indicate whether the veteran has 
sinusitis, or has had sinusitis 
since he filed his claim in November 
2005; 

b) opine whether such disability is 
at least as likely as not related to 
the veteran's active service, 
including documented in-service 
sinus complaints; and 

c) provide detailed rationale, with 
specific references to the record, 
for the opinion provided.  

2.  Arrange for the veteran to undergo a 
VA examination in support of his claim 
for service connection for headaches.  
Forward the claims file to the examiner 
for review of all pertinent documents 
therein and ask the examiner to confirm 
in his written report that he conducted 
such a review.  Following a thorough 
evaluation, during which all indicated 
tests are performed, the examiner should:

a) indicate whether the veteran 
currently has headaches; 

b) opine whether such disability is 
at least as likely as not related to 
the veteran's active service;  

c) also opine whether such 
disability is proximately due to, or 
the result of, his service-connected 
PTSD; and 

d) provide detailed rationale, 
with specific references to the 
record, for the opinion 
provided.  

3.  Readjudicate the claims being 
remanded.  In so doing, consider whether 
the veteran is entitled to service 
connection for headaches secondary to his 
service-connected PTSD.  Thereafter, if 
either benefit sought on appeal is not 
granted, provide the veteran and his 
representative a supplemental statement of 
the case and an opportunity to respond 
thereto.  

Subject to current appellate procedure, return this case to 
the Board for further consideration.  By this REMAND, the 
Board intimates no opinion as to the ultimate disposition of 
the claims being remanded.  No action is required of the 
veteran unless he receives further notice.  He does, however, 
have the right to submit additional evidence and argument on 
the remanded claims.  Kutscherousky v. West, 12 Vet. App. 
369, 372 (1999).

The law requires that these claims be afforded expeditious 
treatment.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes) (providing that all claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional 
development or other appropriate action must be handled 
expeditiously); see also VBA's Adjudication Procedure Manual, 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03 (directing 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court).



____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


